Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00821-CV

                                 Nicole Iris VATCHER,
                                        Appellant

                                           v.
                                      Thomas R.
                                 Thomas R. VATCHER,
                                       Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-15189
                       Honorable John D. Gabriel, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover his costs of appeal from appellant.

      SIGNED January 8, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice